EXHIBIT Britton & Koontz Capital Corporation 500 Main Street 601-445-5576 P O Box 1407 601-445-2481Fax Natchez, MS39121 http://www.bkbank.com, corporate@bkbank.com FOR IMMEDIATE RELEASE: FOR MORE INFORMATION: September 4, 2008 W. Page Ogden, President & CEO (Nasdaq - BKBK) William M. Salters, Treasurer & CFO BRITTON & KOONTZ DECLARES QUARTERLY DIVIDEND Natchez, Mississippi – The Board of Directors of Britton & Koontz Capital Corporation (Nasdaq: BKBK, "the Company") on August 19, 2008, declared a quarterly cash dividend of $0.18 per share to shareholders of record as of August 29, 2008, and payable September 15, Britton & Koontz Capital Corporation, headquartered in Natchez, Mississippi, is the parent company of Britton & Koontz Bank, N.A. which operates three full service offices in Natchez, two in Vicksburg, Mississippi, and one in Baton Rouge,
